DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-5 in the reply filed on 8/30/20201 is acknowledged.  The traversal is on the ground(s) that the various bias conditions shown in Figs. 21A-26B can be searched for without undue burden since the erase/read bias conditions are varied based on if the bad sub-block is or is not programmed.  This is not found persuasive because: as acknowledged by Applicant, the various bias conditions are not obvious variants of one another; and the erase/read bias conditions being varied based on whether the bad sub-block is or is not programmed amounts to at minimum four different modes of operation requiring at least four different searches, each mutually exclusive from the other.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein each of third memory cells adjacent to the at least one bad sub block among the first memory cells is programmed to store N-bits, wherein each of fourth memory cells among the first memory cells except the at least one bad sub block among the first memory cells is programmed to store M-bits”.  It is unclear what “third memory cells” and “fourth memory cells” refers to.  The terms imply that there are first and second memory cells, which are not present in the claims.  It is also unclear whether “third memory cells” refers to a single memory cell as shown in Fig. 21A on WL5, or multiple cells.  It is further unclear whether the term refers to every third memory cell in a sequence, for example.  The same ambiguity applies to “fourth memory cells”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pat. Pub. 2015/0135025; hereinafter referred to as Kim) in view of Vali et al (US Pat. Pub. 2013/0028022; hereinafter referred to as Vali).
As per claim 1:	Kim teaches a nonvolatile memory device comprising: 
a memory cell array comprising a plurality of memory blocks (Fig. 4, BLKn), each of the plurality of memory blocks comprising a plurality of memory cells coupled to word-lines respectively (Fig. 5), wherein the word-lines are stacked vertically on a substrate (Fig. 13; paragraph 77), and wherein some memory cells of the plurality of memory cells are selectable by a sub-block unit smaller than one memory block of the plurality of memory blocks (paragraph 77; memory pages); and 
a control circuit configured to identify a first memory block of the plurality of memory blocks as at least one bad block and as at least one normal block based on error occurrence frequency of each of the blocks (paragraph 88; pages with 
an address decoder, connected to the word-lines (Fig. 4, 2120), and configured to apply a first voltage to first word-lines of the at least one normal block and configured to apply a second voltage to second word-lines of the at least one bad block during a memory operation on the first memory block (Fig. 7; voltages are necessarily applied to any of the memory cells as shown.  The voltage applied to the normal blocks can be considered a first voltage, and the voltage applied to the bad blocks can be considered a second voltage).
Not explicitly disclosed by Kim is identifying sub-blocks of a first memory block of the plurality of memory blocks as the at least one bad sub-block and one normal sub-block based on error occurrence frequency of each of the sub-blocks.  However, Kim teaches calculating the average error value on a page by page basis (paragraphs 104-105).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the wear leveling of Kim in units of pages instead of blocks.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because performing wear leveling on either units of pages or blocks was well-known in the art, as explained by Vali in paragraph 30.

s 2, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Vali in view of Moon et al (US Pat. Pub. 2014/0369124; hereinafter referred to as Moon). 
As per claim 2:	Kim and Vali teach the nonvolatile memory device of claim 1.  Not explicitly disclosed is wherein, when first memory cells of the at least one bad sub-block are in erased state, second memory cells of the at least one normal sub-block are programmed before the memory operation, and the memory operation is an erase operation on the first memory block, the address decoder is configured to apply a first word-line erase voltage to the first word-lines and to apply a second word-line erase voltage different from the first erase voltage to the second word-lines.
However, Moon in an analogous art teaches applying different erase voltages depending on the level of wear (Fig. 6; paragraph 133).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply different erase voltages for the normal sub-block and bad sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because cells with higher wear would have necessitated higher erase voltages, as shown by Moon in Fig. 6.
As per claim 17:	Kim teaches a method of operating a nonvolatile memory device (Fig. 1, 1100), wherein the nonvolatile memory device comprises a memory cell array comprising a plurality of memory blocks (Fig. 4, BLKn), wherein each of the plurality of memory blocks comprise a plurality of memory cells coupled to word-lines respectively (Fig. 5), 
identifying blocks of a first memory block of the plurality of memory blocks as at least one bad block and at least one normal block based on error occurrence frequency of each of the blocks of the first memory block (paragraph 88; pages with running average higher than a reference value is a bad block, while pages with running average less than a reference value is a normal block), wherein the at least one bad block and the at least one normal block are adjacent to each other (all of the blocks are normal blocks when the memory is new.  The first block that is eventually identified as a bad block would therefore necessarily be adjacent to a normal block since every other block is normal); 
applying a first voltage to first word-lines of the at least one normal sub-block during a memory operation on the first memory block (Fig. 7).
Not explicitly disclosed by Kim is identifying sub-blocks of a first memory block of the plurality of memory blocks as the at least one bad sub-block and one normal sub-block based on error occurrence frequency of each of the sub-blocks.  However, Kim teaches calculating the average error value on a page by page basis (paragraphs 104-105).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the wear leveling of Kim in units of pages instead of blocks.  This modification would have been obvious to one of ordinary skill in the art at 
Also not explicitly disclosed is applying a second voltage different from the first voltage to second word-lines of the at least one bad sub-block during the memory operation on the first memory block.  However, Moon in an analogous art teaches applying different erase voltages depending on the level of wear (Fig. 6; paragraph 133).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply different erase voltages for the normal sub-block and bad sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because cells with higher wear would have necessitated higher erase voltages, as shown by Moon in Fig. 6.
As per claim 20:	Kim teaches a storage device comprising: 
at least one nonvolatile memory device (Fig. 1, 1100); and 
a memory controller configured to control the at least one nonvolatile memory device (Fig. 1, 1200), wherein the at least one nonvolatile memory device comprises: 
a memory cell array comprising a plurality of memory blocks (Fig. 4, BLKn), wherein each of the plurality of memory blocks comprise a plurality of memory cells coupled to word-lines respectively (Fig. 5), wherein the word-lines are stacked vertically on a substrate (Fig. 13; paragraph 77), wherein some memory cells of the plurality of memory cells are selected by sub-block unit smaller than 
an address decoder connected to the word-lines (Fig. 4, 2120); and 
a control circuit (Fig. 4, Control Logic 2160), wherein the memory controller is configured to transmit, to the at least one nonvolatile memory device, bad sub-block information associated with bad sub-block included in each of the memory blocks (Fig. 4, 2161), 
wherein the control circuit is configured to identify blocks of a first memory block of the plurality of memory blocks as at least one bad block and at least one normal block based on the bad block information associated with the first memory block (paragraph 88; pages with running average higher than a reference value is a bad block, while pages with running average less than a reference value is a normal block), wherein the at least one bad block and the at least one normal block are adjacent each other (all of the blocks are normal blocks when the memory is new.  The first block that is eventually identified as a bad block would therefore necessarily be adjacent to a normal block since every other block is normal).
Not explicitly disclosed by Kim is identifying sub-blocks of a first memory block of the plurality of memory blocks as the at least one bad sub-block and one normal sub-block based on bad block information.  However, Kim teaches calculating the average error value on a page by page basis (paragraphs 104-105).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the wear leveling of Kim in units of pages instead of 
Also not explicitly disclosed is the address decoder is configured to apply a first voltage to first word-lines of the at least one normal sub-block and configured to a second voltage different from the first voltage to second word-lines of the at least one bad sub-block during a memory operation on the first memory block.  However, Moon in an analogous art teaches applying different erase voltages depending on the level of wear (Fig. 6; paragraph 133).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply different erase voltages for the normal sub-block and bad sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because cells with higher wear would have necessitated higher erase voltages, as shown by Moon in Fig. 6.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Vali in view of Moon in view of Kim (US Pat. Pub. 2013/0229872; hereinafter referred to as Kim2).
As per claim 3:	Moon teaches the nonvolatile memory device of claim 2, wherein a level of the first word-line erase voltage is less than a level of the second word-line erase voltage (Fig. 6, Vers_m<Vers_3).  Not explicitly disclosed is wherein the level of the second word-line erase voltage is less than an erase voltage applied to the substrate.  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to erase method of Kim2 to the teachings of Kim et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed performing erasures on sub-blocks without unnecessarily shortening the lifespan of the memory (paragraphs 8-10).

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest the limitations recited in each of claims 4 or 5 particularly in combination with each and every limitation of intervening claims 1 and 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.